         Case 20-22439-JKS       Doc 28    Filed 01/19/21 Entered 01/19/21 15:53:59             Desc Main
                                           Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee                                    Order Filed on January 19, 2021
                                                                         by Clerk
30 TWO BRIDGES ROAD                                                      U.S. Bankruptcy Court
SUITE 330                                                                District of New Jersey
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee                              Case No.: 20-22439
IN RE:
   ELIE VALERIUS                                         Hearing Date: 01/14/2021

                                                         Judge: JOHN K. SHERWOOD


                                   ORDER DENYING CONFIRMATION


   The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




           DATED: January 19, 2021




                                                           1
          Case 20-22439-JKS      Doc 28    Filed 01/19/21 Entered 01/19/21 15:53:59          Desc Main
                                           Document Page 2 of 2
Debtor(s): ELIE VALERIUS

Case No.: 20-22439JKS
Caption of Order: Order Denying Confirmation


    THIS MATTER having been scheduled before the Court on 01/14/2021 for a Hearing on Confirmation, and

good and sufficient cause having been shown, it is hereby:

    ORDERED, that the Confirmation Hearing scheduled on 1/14/2021 of the plan filed on 12/10/2020, is

denied; and it is further

    ORDERED, that the Debtor must file a modified plan by 01/28/2020 or the case will be dismissed; and it is

further


    ORDERED, that if the Debtor fails to comply with the above the Standing Trustee shall submit an Order

Dismissing the Case without further hearings.




                                                             2
